Citation Nr: 0635028	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-34 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to February 
1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In March 2004, the veteran appeared at the Pittsburgh RO and 
testified at a personal hearing before a Decision Review 
Officer (DRO).  A transcript of the hearing is of record.

The Board notes that the claim of entitlement to service 
connection for a left knee disability was denied in May 1981.  
The Board has therefore characterized the issue of 
entitlement to service connection for a left knee disability 
as a new and material evidence claim.  See Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996) (holding that the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim, 
regardless of the RO's actions).  Because the claim of 
entitlement to service connection for a right knee disability 
has not previously been adjudicated, it will not be 
recharacterized.

The Board further notes that in March 2004, the veteran 
submitted a written statement withdrawing her appealed claim 
of entitlement to service connection for reflux sympathetic 
dystrophy of the left leg.  Therefore, this issue is not 
before the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).




FINDINGS OF FACT

1.  In a May 1981 rating decision, the RO denied the claim of 
entitlement to service connection for chondromalacia of the 
left patella with acute synovitis and subluxing patella.  The 
veteran was notified of this decision in June 1981 and given 
her appellate rights and procedures, but she did not appeal 
the decision.

2.  Evidence received since the May 1981 rating decision was 
either previously submitted, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
left knee disability claim, or raises no reasonable 
possibility of substantiating this claim.

3.  The competent evidence of record shows the veteran's 
current right knee disability is unrelated to military 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left knee disability is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2006).

2.  A right knee disability was not incurred in or aggravated 
by active military service, nor can it be presumed to have 
been so incurred.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that, under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
Amendments to 38 C.F.R. § 3.156(a), relating to the 
definition of new and material evidence, and to 38 C.F.R. § 
3.159, pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
regulations are applicable in this case because the 
appellant's claim to reopen was received in July 2002.

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R.   § 3.159(b) of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  These notice requirements apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, in July 2002, November 2002, and June 2004, the 
veteran was sent letters that collectively informed her of 
the evidence necessary to establish entitlement to service 
connection for a right knee condition and to reopen her 
service connection claim for a left leg condition.  The 
November 2002 letter informed the veteran what evidence the 
RO would obtain and what evidence the veteran was expected to 
obtain.  These letters also described the three elements 
required to establish entitlement to service connection and 
discussed the types of evidence that are often submitted to 
establish each individual element.  The June 2004 letter 
expressly told the veteran to submit any evidence in her 
possession that pertains to her claim, while the earlier 
letters implicitly did so.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran if the notification is lacking with regard to 
informing the veteran of any assigned rating or effective 
date.  See Dingess.

One of the two November 2002 letters informed the veteran of 
the evidence and information required to reopen a new and 
material evidence claim and defined what qualifies as "new" 
and "material" evidence.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  It also informed the veteran that her left 
leg service connection claim had previously been denied 
because the condition had pre-existed service.  The Board 
thus finds the duty to notify has been satisfied, and there 
is no reason in further delaying the adjudication of the 
claims decided herein.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA's duty to assist the appellant in 
the development of a new and material evidence claim is not 
triggered unless and until the claim is reopened.  See 38 
U.S.C.A. § 5103A.  With regard to the remaining claim, 
medical records have been obtained from every source 
identified by the appellant and are associated with the 
claims folder, and the appellant was afforded a hearing 
before a Decision Review Officer in March 2004.  The veteran 
was also given a VA examination for her right knee disability 
claim in February 2003.  No additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal, and the veteran submitted a statement waiving the 60-
day waiting period to submit additional evidence in response 
to the May 2004 supplemental statement of the case.  Under 
these circumstances, no further action is necessary to assist 
the appellant with this claim.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service; and for certain chronic 
diseases, such as arthritis, a presumption of service 
connection arises if such disorders are manifested to a 
degree of 10 percent within one year after separation from 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to a determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).

In May 1981, the RO denied entitlement to service connection 
for chondromalacia of the left patella with acute synovitis 
and subluxing patella; the veteran was informed of her 
appellate rights by letter in June 1981.  The appellant did 
not appeal this decision.  Therefore, this decision is final.  
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  The 
veteran sought to reopen this claim in July 2002.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Evidence is presumed credible for 
the purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  New and material evidence must also be 
probative of the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

As mentioned above, the veteran's claim of entitlement to 
service connection for a left knee disability was denied 
because it had been determined that the condition had pre-
existed service.  Specifically, the RO adopted the VA 
examiner's April 1981 conclusion that the veteran's current 
left knee disability was caused by the dislocations and 
slightly altered stress relationships that led to her 
February 1971 left knee surgery.  Therefore, in order for the 
veteran to successfully reopen her service connection claim, 
she will have to submit new evidence that is relevant to 
demonstrating that her left knee disability did not pre-exist 
service or, if it did pre-exist service, it was aggravated in 
service.

Since the May 1981 rating decision, the veteran has submitted 
no new and material evidence to reopen her service connection 
claim for a left knee disability.  The only new medical 
records that are relevant to her left knee injury include a 
January 2002 VA Medical Center (VAMC) radiology report 
indicating no significant osseous, articular, or soft tissue 
abnormalities and a February 2003 VA joint examination 
report.  During this latter examination, the examiner noted 
medial line tenderness and pain with patellofemoral glide.  
The accompanying bilateral knee radiology report notes no 
evidence of fracture or dislocation, no significant arthritic 
changes, no significant narrowing of the joint spaces, and no 
radiographic changes to suggest fluid within either knee 
joint.  The report indicates an impression of 
radiographically normal knees.  

These records are considered new in that they did not exist 
at the time of the original rating decision.  However, they 
provide no evidence indicating whether the veteran had a knee 
injury that was caused during, or aggravated by, service.  
Therefore, these records they are not material to reopening 
the veteran's claim.

The only other potentially relevant evidence appears in the 
veteran's March 2004 hearing testimony.  During this hearing, 
the veteran offered detailed testimony describing how she 
first injured her knee during basic training, and the 
treatments she subsequently received while in service.  
Further testimony noted a physical evaluation from December 
16, 1980, which, according to the veteran's representative, 
states that the veteran did not aggravate the knee condition 
she had when she was 12 years old.  The representative 
alternately argued that the veteran's testimony shows that 
the veteran aggravated a pre-existing knee injury.  The 
veteran further testified that she sought treatment from a VA 
hospital approximately one year after discharge but that no 
doctor told her whether her left knee disability likely began 
or was aggravated during service.  

This testimony is neither new nor material.  While the 
testimony was offered subsequent to the May 1981 rating 
decision, it is not considered new because it adds nothing 
that was not already considered by the RO in May 1981.  Nor 
is it material, as it is not competent medical evidence that 
the veteran's left knee disability was incurred in or 
aggravated by service; and, he does not allege the existence 
of medical records that are relevant to demonstrating her 
left knee disability was caused in service or was aggravated 
by service.  The veteran is not qualified to testify that her 
knee disability was caused or aggravated during service 
because only individuals with the proper education, training, 
or expertise can competently offer medical diagnoses, 
statements, or opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the Board cannot accept the 
veteran's assertion as evidence that any post-service left 
knee disability was caused or aggravated by an in-service 
knee injury

In sum, the evidentiary record is not material.  It does not 
bear directly and substantially upon the specific matter 
under consideration, i.e., whether the veteran's left knee 
disability can be attributed to a disease or injury suffered 
in service, and thus is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the veteran's request to reopen her claim must be 
rejected.

As mentioned above, service connection requires (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson, supra.  Most 
notably, the veteran's claim of service connection for a 
right knee disability lacks medical evidence of a nexus 
between an in-service disease or injury and a current right 
knee disability.  Therefore, service connection for a right 
knee disability must be denied.

The veteran's service medical records reflect that the 
veteran was seen for right knee pain in service and was 
diagnosed bilateral subluxing patellae.

The February 2003 VA examination report offers the only 
competent medical opinion on the issue of causation.  In this 
report, the examiner offered an impression of right knee 
degenerative arthritis and concluded that this disability was 
likely secondary to the veteran's weight and years of wear 
and tear.  He cited the degenerative changes reflected in the 
November 1999 right knee arthroscopy report contained in the 
claims file as objective evidence in support of his 
conclusion.  He also noted that, given the very limited 
physical requirements during the veteran's short time in the 
military, as well as the lack of any significant injury such 
as a fracture, it was unlikely that the veteran's military 
experience directly caused or exacerbated her knee problem.  
The examiner further stated that, according to the veteran's 
service medical records, doctors thought the veteran had 
patellofemoral syndrome in service, which is a degenerative 
process and chronic in nature and would likely not be caused 
by her brief time in basic training.  

Given the thoroughness of the examiner's report, and that it 
is based on a review of the veteran's claims file and 
physical examination of the veteran, the Board finds this 
opinion to be highly probative to the issue at hand.  
Furthermore, the veteran has not offered a competent medical 
opinion that contradicts the VA examination report.  See 
Espiritu, supra.  Therefore, because the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a right knee disability, the 
benefit-of-the-doubt rule does not apply, and the veteran's 
claim must be denied.  38 U.S.C.A §5107 (West Supp. 2005).




ORDER

Because new and material evidence has not been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a left leg disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
J. A. MARKEY
      Acting Veterans Law Judge, Board of Veterans' 
Appeals 





 Department of Veterans Affairs


